            Case 1:20-cv-05890-VEC Document 6 Filed 07/29/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CONTRARIAN EMERGING
 MARKETS, L.P., GMO EMERGING                           20 Civ. 5890
 COUNTRY DEBT FUND, GMO
 EMERGING COUNTRY DEBT
 INVESTMENT FUND PLC, and GMO
 EMERGING COUNTRY DEBT (UCITS)
 FUND, Individually and On Behalf of All
 Others Similarly Situated,

                         Plaintiffs,

         -against-

 THE REPUBLIC OF ECUADOR,

                         Defendant.



DECLARATION OF MICHAEL E. GINNINGS IN SUPPORT OF APPLICATION FOR
   PRELIMINARY INJUNCTION AND TEMPORARY RESTRAINING ORDER

       MICHAEL E. GINNINGS, pursuant to 28 U.S.C. § 1746 declares under penalty of

perjury as follows:

       1.      I am over the age of 18 years old, and reside in Rye, New York. I serve as the

Senior Vice President of Contrarian Capital Management, LLC, which manages and advises

Contrarian Emerging Markets, L.P. (“Contrarian” or “Plaintiff”). I submit this declaration in

support of Plaintiffs’ Motion for Preliminary Injunction and Temporary Restraining Order. I

have personal knowledge of the facts set forth in this declaration and am competent to testify to

such facts if called as a witness.

       2.      In my role as Senior Vice President, I have a variety of responsibilities, which

include but are not limited to, sourcing, analyzing and executing investments in debt securities
            Case 1:20-cv-05890-VEC Document 6 Filed 07/29/20 Page 2 of 6




globally, including sovereign investment opportunities on behalf of accounts which Contrarian

Capital Management, LLC manages and advises, including Contrarian.

       3.      In or about September of 2018, Contrarian first contemplated an investment in

and purchase of “Aggregated Eligible Bonds” and the “2024 Bonds” (collectively, the Eligible

Bonds”), issued by the Republic of Ecuador.

       4.      Over the course of 2019 and 2020 Contrarian purchased hundreds of millions of

dollars of Aggregated Eligible Bonds and 2024 Bonds issued by the Republic of Ecuador, via

execution of certain Bond Indentures. I am familiar with the terms and conditions of the

indenture agreements in all material aspects.

       5.      The purchase of the bonds was contemplated by Contrarian in light of, among

other things, the contractual protections provided for investors, including the “no less favorable”

provision in Section 7.3 of the Indenture for the 2024 Bonds and included in the Indenture for the

Aggregated Eligible Bonds, which signaled to Contrarian that the bonds were a sound investment

that could not be modified in a disproportionate manner to the detriment of the existing

bondholders. Specifically, the Indentures provided that any modified notes offered by the

Republic would be “no less favorable than the new debt instrument issued” in the exchange.

       6.      On July 20, 2020, the Republic of Ecuador (the “Republic”) issued a press release

and a so-called “Invitation Memorandum” announcing a coercive, unlawful, and unconscionable

Consent Solicitation and Invitation to Exchange Eligible Bonds for New Securities of the

Republic of Ecuador (the “Solicitation and Exchange”). As described below, if not enjoined, the

Solicitation and Exchange will cause Contrarian to suffer immediate and irreparable harm.

Therefore, there is great urgency regarding this matter.




                                                 2
            Case 1:20-cv-05890-VEC Document 6 Filed 07/29/20 Page 3 of 6




       7.      A true and correct copy of the Invitation Memorandum, dated July 20, 2020, is

attached hereto as Exhibit A.

       8.      A true and correct copy of the Public Statement made by the Republic, dated July

20, 2020 is attached hereto as Exhibit B.

       9.      A true and correct copy of the Public Statement made by the Republic, dated July

27, 2020 is attached hereto as Exhibit C.

       10.     As demonstrated by the plain language of the Invitation Memorandum, the

Solicitation and Exchange seeks to strip Contrarian and other bondholders similarly situated of

all rights owed to them under the Indentures, and places Contrarian and other bondholders

similarly situated in a highly disadvantaged position relative to the tendering holders.

Specifically, the Solicitation and Exchange contemplates a recovery of only 91.13 cents on the

dollar in bonds, which are likely worth significantly less than face value with longer maturities

and lower interest rates than the existing debt, and—if the exchange is completed—will result in

the “irrevocable forfeiture” of all accrued and unpaid cash interest.

       11.     As a holder of hundreds of millions of dollars of bonds, if Contrarian chooses not

to consent to the exchange, the transaction will result in an immediate financial loss which the

Republic of Ecuador has affirmed is likely unrecoverable, as well as a severely subordinated

position relative to the rights of the tendering bondholders.

       12.     Thus, the Solicitation and Exchange forces non-tendering bondholders into a

subordinated position to the tendering bondholders, in direct violation of the plain language of

the No Less Favorable Treatment clause and the other investor protections afforded under the

Indentures.




                                                 3
           Case 1:20-cv-05890-VEC Document 6 Filed 07/29/20 Page 4 of 6




       13.     The Solicitation and Exchange proposes a variety of other provisions that are

extremely detrimental to Contrarian and other bondholders, including reduction of the threshold

needed to give effect to a Non-Reserved Matter Modification under applicable indentures;

elimination of Section 7.4 of the Indenture for the 2024 Bonds and Section 7.6 of the Indenture

for the Aggregated Eligible Bonds, which provides for the prohibition of reopening and new

issuance of notes; exclusion from the events of default cross defaults arising from the entering or

issuance of judgments and arbitral awards relating to (1) any Eligible Bonds that are not

modified by the Proposed Modifications, (2) any Modified Eligible Bonds, (3) any New

Securities, (4) the 7.25% Social Housing Notes due 2035 (the “Social Housing Notes”) issued by

the Republic, and (5) the 4.625% Notes due 2021 (“PAM Notes”) issued by La Empresa Pública

de Exploración, and; elimination of the requirement that events of default (other than the non-

payment of principal that became due solely as a result of such acceleration) have been cured,

waived by the holders of not less than a majority of the principal amount of the outstanding notes

or remedied.

       14.     All of the provisions referenced above were contemplated by Contrarian upon

execution of the bonds, and if the potential for elimination and/or modification of any and all of

the above had been disclosed to Contrarian at such time, it would not have entered into the

agreement.

       15.     Worse still, the Invitation Memorandum clearly sets forth that the Republic is on

the brink of insolvency, and is suffering an “urgent and sizable balance of payment needs” which

is likely to result in the bonds “enter[ing] into default” and “remain[ing] in default indefinitely.”

       16.     Given the Republic’s history of fiscal insolvency and pattern of shirking its

responsibility to creditors, combined with its current perilous financial state, it is unlikely that



                                                   4
          Case 1:20-cv-05890-VEC Document 6 Filed 07/29/20 Page 5 of 6




Contrarian will ever be made whole in connection with the losses certain to result from the

Solicitation and Exchange.

       17.     If the Solicitation and Exchange is not enjoined, Contrarian will have no choice

but to cave to the Republic’s coercive demands and tender its hundreds of millions of Eligible

Bonds of under duress by the July 31, 2020 deadline, in order to avoid the significant financial

consequences of failing to tender in a timely fashion. Having received approximately ten days-

notice of the Solicitation and Exchange, Contrarian was left without recourse to challenge the

notice provisions outlined in the Invitation Memorandum or to otherwise meaningfully engage in

a negotiation and/or dispute resolution process to challenge the fairness and legality of the

Solicitation and Exchange at issue.




                                                 5
      Case 1:20-cv-05890-VEC Document 6 Filed 07/29/20 Page 6 of 6




     I declare under penalty of periu"' that the (ore,;toinA is true and correct.

Executed on thi 29 day of July 2020 in Greenwich, Connecticut




                                         M iclrncl F Oinni,wci
                                         cnior Vice President
                                        Contmrinn Capital Management. LLC




                                              6
